948 F.2d 1282
61 Fair Empl.Prac.Cas. (BNA) 1896
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lewis O. SAUNDERS, Plaintiff-Appellant,v.Michael P.W. STONE, Defendant-Appellee.
No. 91-1585.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1991.Decided Nov. 25, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   T.S. Ellis, III, District Judge.  (CA-90-1189-A)
Lewis O. Saunders, appellant pro se.
John Henry Belser, Jr., United States Army, Arlington, Va., for appellee.
E.D.Va., 758 F.Supp. 1143.
AFFIRMED.
Before PHILLIPS and HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Lewis O. Saunders appeals from the district court's order granting summary judgment to Defendant in his employment discrimination action filed pursuant to 42 U.S.C. § 2000e-16 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.  Saunders v. Stone, No. CA-90-1189-A (E.D.Va. Mar. 20, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.